Citation Nr: 1629629	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's nephew


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Tiger Team, VA Special Processing Unity, in Cleveland, Ohio.  The Regional Office (RO) in St. Petersburg, Florida, has current jurisdiction.  

In December 2009, the Veteran testified before the Board sitting at the RO.  A transcript of the hearing has been associated with the claims file.  
			
In March 2010 the Board remanded the appeal for additional development.  

In August 2011, the Board granted service connection for bilateral hearing loss.  Therefore, this issue is no longer on appeal.  The Board denied service connection for diabetes mellitus and a back disorder and remanded the remaining claims for further development.  The Veteran appealed the denials of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2012, the Court vacated that portion of the Board's decision for service connection for diabetes and a back disorder and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand.  

In April 2013, July 2013, and February 2014, the Board requested expert medical opinions.  In September 2014, the Board remanded the claims for further procedural compliance.   

In September 2014, the Board also granted service connection for headaches to include as secondary to service-connected post-herpetic neuralgia.   Therefore, this issue is no longer on appeal.  The Veteran has a pending notice of disagreement with the assigned rating that is under review by the RO and will not be addressed in this decision.  

The Veteran was previously represented by an attorney.  In September 2014, the Veteran designated The American Legion as representative prior to recertification of the appeal to the Board in March 2016.  The Board acknowledges the change in representation.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus first manifested greater than one year after active service and is not caused or aggravated by any aspect of active service or by service-connected herpes zoster infection, its residuals, or its medication. 

2.  The Veteran's heart disorder, best diagnosed as possible atherosclerosis with mild left ventricular dilation, first manifested greater than one year after active service and is not caused or aggravated by any aspect of active service or by service-connected herpes zoster infection, its residuals, or its medication. 

3.  The Veteran's hypertension first manifested greater than one year after active service and is not caused or aggravated by any aspect of active service or by service-connected herpes zoster infection, its residuals, or its medication. 

4.  The Veteran's degenerative joint disease of the lumbar spine mellitus first manifested greater than one year after active service and is not caused or aggravated by any aspect of active service including a jeep accident in 1955. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.307, 3.309 (2015).   

2.  The criteria for service connection for heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.307, 3.309 (2015).   

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.307, 3.309 (2015).   

4.  The criteria for service connection for back disorder are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In January 2006 and June 2006, the RO provided notices that met the requirements including  the evidence necessary to substantiate service connection claims, the Veteran's and VA's respective responsibilities to obtain relevant evidence and  information concerning the evaluation and effective date that could be assigned should service connection be granted.  Accordingly, no further notice is required.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained the complete file of service treatment records, some service personnel records, identified records of private care and records of VA medical care from 1976 through December 2015.  

In an April 2012 Joint Motion for Partial Remand (JPMR), the parties noted that VA was informed in June 2006 that the Veteran's service medical records were "fire related."  The parties concluded that some unspecified service treatment records were missing.  The parties further noted that it was not until a December 2009 Board hearing that the Veteran's representative became aware of the missing records.  The parties concluded that VA failed to satisfy its duty to assist by not notifying the Veteran of "that fact."  Notably, at no time has the Veteran, his representatives, or the parties to the JMR indicated what service medical records may be missing.  

Generally, the Board has a duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  In September 2014, the Board remanded the claims in part to advise the Veteran of the occurrence of the 1973 fire and the opportunity to provide or identify alternate records.  In August 2015, VA provided correspondence that so advised the Veteran and provided a sample list of alternative documents, some of which were already of record.  

The Board performed another detailed review of the file and finds that notification of missing service treatment records is not required because none are missing and because any further notice would perpetuate erroneous assertions by the representatives and parties to the JMPR.  Therefore, there has been substantial compliance with the remand instructions.  Id. 

Shortly after discharge from active duty in March 1955, the Veteran submitted a claim for service connection for four disabilities.  In August 1960, the RO received a file containing the Veteran's service treatment records from the Military Personnel Records Center in St. Louis, Missouri.  These records contained an October 1952 pre-induction physical examination, records of inpatient and follow up outpatient treatment in January 1953, laboratory test reports, nine records of outpatient treatment at intervals throughout the Veteran's active duty service, and a December 1954 discharge physical examination.  The latter examination contains references to medical history consistent with the individual treatment encounters with no references to any other symptoms or disorders that could suggest missing records.   

In May 2006, the RO requested from the National Personnel Records Center (NPRC) copies of the Veteran's service personnel records to determine the Veteran's occupational specialty in support of a claim for service connection for bilateral hearing loss.  The RO also requested information on unit assignments, combat operations, awards, and decorations.   NPRC responded in June 2006, clearly noting that the personnel records were "fire related."   NPRC was able to recover and forwarded only the Veteran's orders for transfer to the Army Reserve not by reason of physical disability.  The information in the orders is consistent with a Report of Separation from the Armed Forces (DD-214) that was already of record and which showed the Veteran's occupation with no personal awards or overseas service.  

The RO cited a review of the service treatment records in rating decisions in August 2006, and January 2007, thereby notifying the Veteran that the records had been received and were considered.

In July 2007 and again in December 2007, the Veteran requested a copy of the service treatment records that VA had in his file.  In February 2008, the RO provided a copy of the records and advised the Veteran on action he could take if not satisfied.  No objections from the Veteran or his representative were received.  

In the December 2009 Board hearing, the Veteran's representative stated that the file showed that the Veteran's service treatment records were "fire related" and concluded that VA had only limited treatment documents.  The representative did not acknowledge that the Veteran had received a copy of the records in two years earlier with no objection or identification of what records might be missing.  The representative did not indicate why the record file was "limited" or what treatment was not documented.  This assertion was restated by the Board in its March 2010 remand and August 2011 decision and by the parties in the April 2012 Joint Motion for Remand.  In May 2012, the Court found that the Board's August 2011 decision was substantially unjustified because of a failure to notify the Veteran of missing service treatment records.  In correspondence to the Board in March 2013, the Veteran's representative continued to assert that some service treatment records were missing and that VA must take additional steps to search for missing records or reconstruct them, again without specifying what records for what treatment were presumed missing.  

The Board concludes that the Veteran's representatives and the parties' assertions of missing service treatment records and failure to notify are factually erroneous and that the Joint Motion has no merit.  First, the claims file has contained the service treatment records since 1960, long before the 1973 fire at the records center.  The service treatment records are complete because they contain consistent records of examination and care spanning the entire period of active service.  Second, the Veteran received a copy of the records and has never personally expressed a belief that records were missing.  Finally, the Veteran's representatives misrepresented the information in the file to the Board and to the Court, erroneously alleging that treatment records (and not personnel records) were missing and had been destroyed in a fire.  The representatives offered nothing to identify what treatment or what symptoms or diagnoses were not documented in the records received in 1960.  

Regarding service personnel records, the DD-214, buddy statements and the orders of transfer to the Army Reserve without disability contain sufficient information on the Veteran's dates of service, occupation, unit assignment, overseas or combat duty, and awards.  The Board granted service connection for bilateral hearing loss in August 2011 in part in consideration of these records.  The Veteran has not identified any personnel aspect of his service relevant to the claims on appeal that is not already confirmed in the records or accepted as credible lay evidence.   Moreover, as NPRC reported that remaining personnel records were likely destroyed, further searches for personnel records would not be productive.  

The RO requested records of private medical treatment as authorized by the Veteran from all identified providers.  The Veteran acknowledged that records of care from a private physician and private hospital prior to 1976 were not available as the physician was deceased, and the hospital had been sold and records destroyed.  Another private physician reported that his records for the period of interest had also been destroyed.  VA has obtained medical examinations in June 2010 and October 2011 and medical opinions in June 2013, August 2013, and May 2014, which will be discussed further below.  

The Board finds that the undersigned Veterans Law Judge (VLJ) complied with the duties required at the Board hearing, and neither the Veteran nor his representatives asserted that the undersigned VLJ failed to fulfill her duties.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board concludes that the duty to notify and assist the Veteran has been satisfied.  

II Analysis.

The Veteran served as a U.S. Army light vehicle driver in a transportation company in the continental United States.  He contended that the four disabilities on appeal first manifested in December 1952 while serving at Fort Gordon, Georgia.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis, diabetes mellitus, and cardiovascular diseases including hypertension are among those disorders for which the presumption and continuity of symptoms is available.    

Lay evidence is competent when a condition can be identified by a layperson and may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
 
The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Diabetes Mellitus

Service treatment records including a December 1954 discharge examination are silent for any symptoms, diagnoses, or treatment for diabetes.  In statements in January 2006, February 2006 and July 2006, the Veteran and his spouse and sister noted that he was treated by a private physician within two months of discharge from active duty.  They reported that the physician diagnosed diabetes and prescribed medication.  In a December 2009 Board hearing, the Veteran again stated that he was treated by private physician within one year of discharge from active duty.  Although he could not recall a specific diagnosis, the Veteran stated that he was prescribed oral medication for diabetes at that time.  

In March 1955, three months after active service, the Veteran applied for VA disability benefits for tonsillitis, hernia, dental disorder, and a heart condition.  There was no mention of diabetes. 

Records of VA outpatient treatment in March 1976 are silent for any symptoms or treatment for diabetes.  In May 1977, the Veteran was admitted to a VA hospital for symptoms of burning and cramping in the hands.  The attending physician noted that the Veteran had been an employee at that hospital for the past 13 years.  In a record of history, the physician noted that the Veteran had recurrent tonsillitis, three episodes of passing out (diagnosed as sunstroke) and underwent a hemorrhoidectomy and vasectomy in 1973 and 1974.  There was also a notation of treatment for a hernia in 1966.  The records include laboratory tests of blood and urine that were noted as normal by the attending physician.  The Veteran reported no dietary or activity restrictions.  

In October 1979, the Veteran received VA treatment for a chest cold. The hospital records are entirely silent for a past or current diagnosis of diabetes or the use of medication.  A detailed history was recorded including a family history of diabetes but the Veteran made no mention of a history of the disease in his own case.  He reported a regular diet.  Clinicians prescribed only an anti-biotic medication.  Records of treatment at this hospital in 1983, 1986, and 1988 are also silent for any history, diagnosis, or treatment for diabetes. 

Records of treatment by a private physician from 1994 to November 2005 were obtained and associated with the claims file.  In September 1994, the physician noted a blood glucose level of 134 but did not diagnose diabetes or prescribe medication.  The earliest clinical notation related to diabetes was in December 1996 when the physician noted that the Veteran was following a diabetic diet.  The physician began noting a diagnosis of diabetes in January 1997 and continued to do so in records dated in 2004 and 2005.  

The Veteran began receiving VA primary care treatment in March 2007 with ongoing diagnoses and medication for diabetes.  A VA optometrist noted in the VA outpatient records in April 2007 that the Veteran reported a diagnosis of diabetes in 1991.  Neither the private nor VA physicians noted an onset earlier than the 1990s or provided an opinion on a relationship to events in service.  

In January and July 2006 letters, the Veteran, his spouse, and his sister noted that, two months after he was discharged from the Army, he was treated by a private physician who told him that he had diabetes and prescribed medication for the disease.
  
In August 2006 and January 2007, the RO denied service connection for diabetes.  The RO considered the service and post-service treatment records and concluded that the disease did not manifest in service or within one year of discharge and that it was not incurred in or aggravated by events in service.  The RO granted service connection for residuals of a herpes zoster infection, for which there was evidence of treatment in service.  

In November 2009, the Veteran submitted an internet article published by the National Institutes of Health and updated in June 2009 that described the symptoms, treatment, and complications of herpes zoster infection and shingles.  There was no mention of diabetes.

During the December 2009 Board hearing, the Veteran testified that after service he went back to school for a time and then started work at a VA facility in housekeeping in 1964.  He stated that within one year after service he saw a private physician who prescribed some type of medication that was not needed on a daily basis.  He could not recall the name of the medication or the diagnosis, but thought it was diabetes.  He also stated that he had been taking the medication since service.  The Veteran acknowledged that the physician had been deceased for some time and that requesting records of this care would be futile.  The Veteran's nephew also stated that the Veteran was treated at a private hospital in the 1960s but that the owner sold it and all records were purged.  The Veteran and his nephew stated that treatment was provided by a series of two private physicians from 1994.  These records were obtained and are summarized above.  

In March 2010, the Board remanded the appeal in part for the RO to attempt to obtain records of private and VA care prior to 1994.  Records of treatment from the deceased physician and two other private physicians who provided care from 1986 to 1994 were requested but could not be recovered.  Some records of VA care were obtained as noted above.  The Board further directed a VA examination and opinion on the onset and origin of the Veteran's current diabetes. 

In June 2010, a VA physician noted a review of the claims file and the Veteran's report of a diagnosis and treatment for diabetes since 1955.  The physician noted that the earliest diagnosis in the medical records was in January 1997 and was currently treated with insulin.  The physician concluded that the diabetes did not manifest in service or within one year of service because the disease was first noted in medical records in 1997.  

The Board concludes that there has been substantial compliance with the instructions in the March 2010 remand.  Additional requests for records were made as directed and responses were received.  The June 2010 VA examination was adequate because the examiner reviewed the entire history including the service treatment records, post-service records, and the Veteran's reports, examined the Veteran, and addressed the Board's questions with a rationale for the opinion.   

In August 2011, the Board denied service connection for diabetes.  The Board considered the lay statements by the Veteran, his spouse, and his sister but assigned them low probative weight compared to the VA and private records that indicated the earliest diagnosis and treatment for diabetes was in the 1990s, greater than one year after active service.  As noted above, the Court vacated the decision for a procedural matter involving the completeness of the service records. 

VA treatment records from 2007 through 2015 show ongoing treatment for diabetes with oral medication and insulin, the latter started in 2009. 

In correspondence in March 2013, the Veteran's representative challenged the results of the June 2010 VA examination, noting that the examiner did not refer to the 1994 high glucose measurement when concluding that the diabetes was first diagnosed in 1997.   There is no indication that the representative is qualified to determine whether high glucose level necessarily warrants a diagnosis of diabetes.  Even if the disease did manifest in 1994, it does not change the substance of the examiner's conclusion: that the disease manifested many years after service.  The representative also contended that herpes zoster infection can occur as a complication of another underlying medical condition such as diabetes.  The representative attached a copy of a commercial internet article entitled "Shingles Complications."  The article reports that serious medical problems such as diabetes can cause increased risk of complications in shingles.  The article asserts that diabetes can aggravate shingles, the opposite of the representative's assertion.  

Nevertheless, the Board requested another medical opinion on the onset of diabetes and whether it was caused or aggravated by service-connected herpes zoster infection. 

In a letter received in June 2013 with a supplemental letter in August 2013, a VA physician noted a review of the claims file and noted that there was no objective evidence to support a diagnosis of diabetes during or within one year of active service.  He noted that diabetes type II is possible in a young adult, it is most often seen in those who are significantly overweight, which was not the case for the Veteran during active service as shown in the service treatment records.  The disease was not of the type that would then manifest in one year, even if the Veteran gained substantial weight.  The physician also noted that there was no known and accepted evidence that herpes zoster causes or aggravates the normal progression of diabetes except that a person who already has diabetes might experience a transient elevation of sugars during an outbreak.  

The Board concludes that service connection for diabetes mellitus is not warranted because the disease did not manifest until the 1990s and because there is no credible evidence of a relationship of the disease to any events in service.  

The Veteran and his spouse are competent to report that a private physician diagnosed diabetes and prescribed medication in 1955.  In this case, if credible, the lay statements can be sufficient to establish a diagnosis under Jandreau for the reporting of a contemporary diagnosis.  The Board concludes that this lay evidence is not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   Here, the lay evidence is inconsistent with the post-service VA and private medical records prior to 1994.  Specifically, records of VA treatment including a hospitalization in 1976, 1977, 1983, 1986, and 1988 are completely silent for any report by the Veteran or notation by a clinician of a prior diagnosis of diabetes with ongoing medication.  The Board places greatest probative weight on the records of the thorough history and examination obtained during hospitalization in 1977.  It is reasonable that a patient admitted to inpatient care would report a previous diagnosis and on-going medication for a significant disease.  A 1977 comprehensive history and admission examination shows a history of treatment for many illnesses, some acute and minor, but is silent for any reference to diabetes.  It is reasonable that laboratory testing and clinical examination at that time would reveal the presence of diabetes.    

The Board places greatest probative weight on the opinion of the VA physician in June 2010 who reviewed the entire record, considered the Veteran's assertions, but concluded that the diabetes did not manifest until many years after service.  The Board places low probative weight on the representative's contention that the Veteran's episode of shingles was a symptom of underlying diabetes.  The representative provided no competent medical evidence in support of the assertion and no evidence of its application in the Veteran's case.  The Board considered whether an additional medical opinion is necessary to address the theory.  However, the only supporting evidence provided by the representative indicated that there was a higher risk of complications of shingles in patients with diabetes, not that diabetes was an underlying disease or early manifestation.  Secondary service connection is available for aggravation of a non-service-connected disease by a service connected disease, but not the reverse.  38 C.F.R. § 3.310 (2015).  There is no competent lay or medical evidence that the disease was caused or aggravated by events in service.  

The weight of the credible and probative evidence demonstrates that the Veteran's current diabetes mellitus first manifested greater than one year after service and is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder and Hypertension

In a March 1955 claim, the Veteran reported that he was diagnosed with a heart condition at the time of his military discharge but was not provided treatment.  The Veteran did not provide any evidence of a current disorder and the RO administratively dismissed the issue for failure to pursue a claim.  In the December 2009 Board hearing, the Veteran stated that he was told by military clinicians that he had a heart disorder or hypertension and that they were going to keep him on active duty but changed their minds and proceeded with the discharge.  The Veteran stated that he used medication prescribed by two private physicians prior to 1994.  In statements in January and February 2006, the Veteran's spouse and sister noted that the Veteran had "high pretension heart condition and high blood pressure" and was treated by a private physician at the time he was discharged from the Army.  

Hereafter, blood pressure is expressed as systolic divided by diastolic in units of millimeters of mercury.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for hypertension or a heart disorder.  Blood pressure was measured as 120/74 on a December 1954 discharge examination.  The Veteran denied any history other than tonsillitis and a varicocele, and the examiner noted no cardiovascular abnormalities.   There is no indication that the Veteran had a heart disorder or hypertension or that he might be retained on active duty as would have been very appropriate annotation by the physician.  

In March 1955, the Veteran submitted a claim for service connection for a heart disorder but did not follow up with evidence of a diagnosis as requested by VA in a letter in May 1955.  

In May 1977, the Veteran was admitted to a VA hospital for treatment of cramping in the hands.  In a history questionnaire, the Veteran reported to a nurse that he had been diagnosed with heart disease in the Army and currently experienced chest pain and difficulty swallowing.  The clinical records of examination and testing are silent for any cardiovascular symptoms or use of medications.  The attending physician noted a normal sinus heart rhythm with no murmurs.  Blood pressure was 120/88.  A chest X-ray showed a normal size heart.  There was no diagnosis of hypertension or heart disease.  In October 1979, the Veteran sought VA hospital treatment for "the flu or a cold in the chest."  Chest pain was described as "soreness."  Blood pressure was 122/76.  Clinicians prescribed anti-biotic medication, and there was no mention of high blood pressure or cardiovascular disease. 

In February 1983, the Veteran sought VA treatment for an episode of chest pain.  A clinician noted that the episode was of unknown origin and had resolved.  Blood pressure was 120/98.  In May 1986, blood pressure was 160/88.  In October 1988, a VA clinician noted blood pressure as 140/88 with normal heart and lungs.  The clinician did not diagnose hypertension but advised the Veteran to have monthly blood pressure checks.  

In August 1994, the Veteran started primary care with a physician whose records have been obtained.  The physician noted the Veteran's reports of a history of hypertension and use of medication for the previous 15 years, which would have been since 1979.  He noted that the disease had been well controlled until recently.  Blood pressure was 172/90 mmHg.  In January 1995, an X-ray of the chest showed a few scattered fibrotic changes but a normal size heart.  In November 1999, a private physician noted the Veteran's reports of chest pain.  The Veteran underwent an exercise stress test ordered by his private physician.  The results were near 100 percent of maximum predicted heart rate with no chest pain, ischemia, or abnormalities on an electrocardiogram.  Nevertheless, private and VA primary care clinicians occasionally noted the Veteran's report of chest pain with no diagnosis.  

In August 2006 and January 2007, the RO denied service connection for a heart disorder because there was no credible lay or medical evidence of a current disorder.  The RO denied service connection for hypertension because the disorder did not manifest in service or until the early 1990s. 

In March 2007, the Veteran established primary care at a VA clinic.  An electrocardiogram was normal. 

During the December 2009 Board hearing, the Veteran testified that Army officials told him that he had a heart condition and wanted to keep him on active duty but changed their mind. He stated that he then went to his private family physician who told him he had hypertension and a heart disease together and prescribed medication.  He stated that he did not mention the diseases to his physicians when he underwent hernia surgery in 1966 and stopped medication until being treated by another physician in 1994. 

In March 2010, the Board remanded the appeal to obtain a VA examination to assess the nature and etiology of hypertension and heart disease.   

In June 2010, a VA physician noted a review of the claims file and the Veteran's reports of a diagnosis of hypertension in 1955 but no diagnosis of heart disease.  The Veteran denied any symptoms of chest pain, dizziness, or syncopal episodes.  The physician noted that the Veteran was taking continuous medication to control hypertension but no medication for heart disease.  Following an examination, the physician found no objective evidence of a current heart disorder.  The physician noted that there was no objective evidence of a diagnosis of hypertension in 1955 but rather the earliest record of the diagnosis was in 1996.  Therefore, the physician concluded that hypertension was not caused by events in service. 

In August 2011, the Board remanded the appeal to obtain an additional examination by a specialist to evaluate certain factors not addressed by the examiner in June 2010.   With regard to the Veteran's hypertension, the previous examiner noted no indications of hypertension prior to 1996.  However, in March 1976 the Veteran's blood pressure was 140/80.  It was 120/88 in May 1977, 128/98 in February 1983, 160/110 in May 1986, and 140/88 in October 1988.  While individual measurements do not necessarily constitute hypertension, they are suggestive of earlier onset of high blood pressure.  With regard to the Veteran's heart disorder, the June 2010 VA examiner determined the Veteran does not have a current heart disorder and offered no nexus opinion.  However, in a May 1977 history questionnaire, a VA nurse noted the Veteran's report of current chest pain/discomfort and that he experienced heart disease in the Army.  A January 1995 chest x-ray showed fibrotic changes.  A private medical record of November 1999 documented chest pain with occasional mentions of chest pain in later years.  The record additionally indicates that the Veteran was prescribed medications used to treat hypertension and reportedly used a medication when experiencing chest pain.  

In October 2011, the VA physician who performed the June examinations noted that the Veteran had been diagnosed with "atypical chest pain" in 2007 but no other chronic heart disorder including myocardial infarction or congestive heart failure. The Veteran reported that he had been experiencing intermittent sharp, deep retrosternal pain lasting one-half hour every four to six weeks in 1954 and was using nitroglycerine tablets for the past few years.  He denied experiencing symptoms other than fatigue at any level of activity.  An electrocardiogram was normal, but a chest X-ray showed an enlarged cardiac silhouette.  The physician acknowledged the Veteran's report of recurrent chest pain, but found no diagnosis of heart disease in the records and no treatment for the pain until 2007. The physician noted that chest pain can arise from many causes including musculoskeletal strain, gastrointestinal and respiratory disorders, psychiatric reactions, and shingles outbreaks.   There were no "end point disease manifestations" of record after more than 30 years of the intermittent episodes of pain.  The use of nitroglycerine is not a diagnosis of heart disease as it is a veso dilator and can alleviate muscle spasm.  The physician found that the Veteran did not have a current heart disorder and that the intermittent pains did not manifest during service or within one year of service as shown in the records. 

With respect to hypertension, the physician noted that the record showed a history of hypertension starting in 1994, stable hypertension in 1995, and a clear diagnosis of hypertension in 1996.  The physician noted that a diagnosis of hypertension should not be made until measured over three to six visits over a period of weeks to months.  He noted that blood pressure is not a static entity but constantly in flux because of physiological changes, emotional stress, and physical pain.  For example, the measurement of 160/110 in May 1986 occurred during an episode of suprapubic pain and the diagnosis of a kidney stone a few days later.  Therefore, the physician found that a satisfactory diagnosis of hypertension was not of record earlier than 1996 and that he was not in a position to override clinicians 20 -30 years retrospectively because they had encountered the Veteran and would have treated him if they had diagnosed him as hypertensive.  

In April 2013, the Board sought an additional medical opinion in part to address the issue of service connection for heart disorder and hypertension caused or aggravated by herpes zoster infection or its residuals.  A VA physician reviewed the claims files and responded to the Board's inquiries in letters received in June 2013, August 2013, and May 2014.   The physician reviewed the file and noted that even though the Veteran had a negative stress test that ruled out advanced coronary artery disease, the Veteran's current age and chronic conditions including diabetes are consistent with currently having some degree of coronary artery disease caused by atherosclerosis.  However, the physician found no objective evidence to support the onset of the disease during or within one year of active service.  He noted that the service treatment records did not show heart disease, which would be consistent with the Veteran's young age at that time, and that the records did not show any symptoms until the May 1977 questionnaire.  Likewise, he noted that there was no objective evidence of the onset of hypertension during or within one year of active service.  He noted that blood pressure measurements in the 1970s and 1980s cannot be extrapolated back to what it may have been in the 1950s.  He further noted that there was no known, accepted evidence that herpes zoster causes or aggravates the normal progression of heart disease or hypertension other than possible transient increases in blood pressure due to pain from a herpes zoster outbreak. 

In a November 2013 letter, the Veteran's former representative contended that the expert opinion regarding the impact of herpes zoster was flawed because there was medical literature reporting this relationship.  The representative attached a medical treatise obtained from the National Institutes of Health public access internet and an abstract of another study published in the journal Neurology that postulated that viruses including varicella zoster virus may invade cerebral arteries and lead to transient ischemic attacks and stroke.  The representative also attached two documents obtained from British and U.S. internet sites postulating that herpes zoster infections cause neuralgia which may be treated by the medication Gabapentin which was prescribed for the Veteran's pain during shingles outbreaks and subsequent post-hermetic neuralgia.  Neither article showed a relationship of the medication to heart disease nor hypertension and one article listed common complications that did not include high blood pressure or chest pain.  

In March 2014, the Veteran's VA primary care physician obtained the results of an echocardiogram that showed mild concentric left ventricular hypertrophy with a 50-54 percent left ventricular ejection fraction. 

In a June 2014 letter, the former representative attached a news article obtained from the internet and noted that the manufacturer of Gabapentin violated federal regulations when promoting the off label use of the medication for neuropathic pain.  However the representative misstated the article which noted only off-label use for migraines and bipolar disorder but not neuropathic pain.  The representative also attached an abstract of a medical treatise published in the Journal of Medical Virology and contended that the study showed that herpes zoster contributed to risk of cardiovascular disease.  The study actually noted, "The association between herpes zoster and cardiovascular complications remains vague with limited study on the association between these two disorders."  The study addressed the incidence of cardiovascular disease in patients in Taiwan with and without herpes zoster infections.  The incidence of coronary artery disease in the herpes zoster cohort was 1.16-fold higher within two years of a herpes diagnosis, and the increase declined over time.  

In the May 2014 opinion, the consulting physician again reviewed the record and acknowledged that a recent article in the journal Neurology indicated that individuals affected with herpes zoster, particularly prior to the age of 40, are at increased risk for myocardial infarction due to the symptomatic or asymptomatic reactivation of the herpes virus causing vasculitis.  However the physician was not able to find information that the virus had any impact on the progression of atherosclerotic disease.  The physician noted that the Veteran had some degree of chronic heart disease but no history of myocardial infarctions and found that, in this Veteran's case, the episodes of herpes zoster had no impact on the normal progression of his heart disease.  The physician also noted that Gabapentin rarely causes hypertension in about one percent of patients and that the record showed the first use by the Veteran was in 2007.  He found that in this Veteran's case, hypertension had its onset prior to the use of Gabapentin, that hypertension is a rare adverse reaction, and that the Veteran had many other risk factors to explain the progression of hypertension which was generally under adequate control.  

The Board finds that service connection for heart condition and hypertension is not warranted.  

With respect to the existence of a current disability during the period of the appeal, the Board finds that the Veteran has been diagnosed and treated for hypertension.  There is competent evidence both for and against whether the Veteran currently has heart disease.  He credibly reported episodes of chest pain that have never been conclusively diagnosed as symptoms of a heart disorder.  His attending physicians have not diagnosed coronary artery disease and he has not experienced a stroke or myocardial infarction.  Exercise testing in 2006 was normal as were electrodiagnostic imaging studies at several times in the history up to March 2014 when an echocardiogram showed mild but not abnormal left ventricular dilation.  Nevertheless, after review of the entire record, the VA consulting physician found that the Veteran likely has atherosclerosis of some degree based on the Veteran's age and length of treatment for hypertension.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that the Veteran has some form and degree of coronary artery disease, and the first element of service connection is met. 

However, the Board finds that heart disease and hypertension first manifested greater than one year after active service and are not caused by any aspect of service or by service-connected herpes zoster or its medication including Gabapentin.  

The Veteran is competent to report his symptoms such as episodes of chest pain and that he and his relatives are competent to report that the Army and a now-deceased physician told him that he had "high pretension heart condition and high blood pressure."  The Board places low probative weight on these lay statements, not only because of the absence of any records of medical care prior to 1977, but also because they are inconsistent with the record.  Service records are entirely silent for any symptoms or diagnoses of hypertension or heart disease including in the record of physical examination at the time of discharge from service.  It is unlikely that a physician would note no cardiovascular abnormalities while orally telling the soldier that he had a cardiovascular disease.  The Veteran did not mention these diseases in his 1956 claim nor did he provide any readily available records of the care he contended that he received immediately following service.  The VA physician in 2010 also associated the episodes of chest pain with illnesses other than a heart disorder such as soreness from chest cold, kidney stones, and pain associated with a shingles outbreak.  

The Board finds that the Veteran's former representative is not competent or credible in several contentions.  As noted above, there were no missing service treatment records, and there are several misstatements of fact in articles submitted in support of the Veteran's claims.  The representative is also not competent to provide medical conclusions drawn from the articles or to apply them to the Veteran's case as she is not a medical professional.  

The Board places greatest probative weight on the assessments and opinions provided by the VA examiners in June 2010 and October 2011, and by the VA consulting physician in June 2013, August 2013, and May 2014.  The Board finds that these examinations and opinions are adequate.  The examinations included a review of the file or accurate summary of the medical history, consideration of the lay reports by the Veteran and his relatives, and diagnoses and opinions supported by objective evidence of record.  All found that the Veteran's hypertension and suspected atherosclerosis first manifested greater than one year after active service based on the objective medical evidence.  Regarding the contention that the consulting physician did not initially acknowledge the existence of treatises suggesting a relationship to herpes zoster or the medication gabapentin, the physician did address the studies, questioned whether they have been accepted as conclusive, and found the possible relationship not to be applicable in the Veteran's case based on a detailed review of the history.  There are no other competent opinions of record.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Back Disorder

In letter received in January and July 2006, an individual identified himself as a fellow soldier who reported that he witnessed the Veteran injuring his back when a jeep rolled back on him while serving at Camp Gordon, Georgia.  During the December 2009 Board hearing, the Veteran testified that, in approximately November or December 1953, he was sitting between two jeeps on a hill with his back on a bar on one vehicle and feet on a similar bar on another vehicle when a solider released a break and the vehicles came together and he was squeezed and felt like it "broke both my legs and my back."  He stated that he sought medical care at a dispensary where a physician told him he would be all right in a few days.  He stated that he "kind of started feeling better then" but that he had back pain since that accident.  He reported that he was currently receiving pain medication from a VA clinic for chronic back pain. 

Service treatment records are silent for any symptoms, diagnoses, or treatment for a back or lumbar spine disorder including any trauma from a vehicle accident.  The records do show outpatient treatment for minor issues such as tonsillitis in November 1953 and pharyngitis in January 1954.  In a December 1954 discharge physical examination, the Veteran reported a history of tonsillitis and left varicocele but denied any other defects or diagnoses.   The examiner noted no spinal abnormalities. 

Records of intermittent VA treatment and brief hospitalization from 1976 to 1986 are silent for any symptoms of chronic low back pain.  In October 1979, the Veteran denied any backache.   Records of private primary care from 1998 to 2005 are also silent for any low back symptoms or clinical notations of a back injury in service.  In October 1988, the Veteran sought VA treatment following a hip injury.  An X-ray of the lumbar spine showed normal alignment but with moderate narrowing of the disc space at L5-S1 and moderate degenerative changes in the mid- and lower spine.  

The Veteran sought to start regular VA primary care in March 2007 and reported experiencing chronic low back pain.  In May 2007, a VA X-ray of the lumbar spine showed moderate degenerative changes, mild lumbar scoliosis, and grade I spondylolisthesis at L4/5.  The Veteran was prescribed medication for pain and the disorder was followed through December 2015 with on-going medication but without recommendations for surgery or other intervention.  Notably, none of the clinicians noted a history of a traumatic injury during service.  

In June 2010, a VA physician noted a review of the claims file and the Veteran's report that he hurt his back in service when caught between two jeeps.  The Veteran reported that he was not seen by any medical care providers but just kept on working.  He reported that he started experiencing constant daily low back pain about 10 years earlier and that he now had sharp severe pain that radiated to the lower extremities and was unable to walk more than a few yards.  On examination the physician noted limitation of range of motion with pain on motion but no muscle spasms, tenderness, or loss of reflexes and muscle strength.  The physician referred to the 2007 imaging study and diagnosed degenerative joint disease of the lumbar spine.  The physician found that there was no evidence of complaints, evaluation, or treatment in service or within one year of service but rather first manifested in the early 1990s, 40 years after service.  

In a May 2013 letter, the Veteran's daughter noted that the Veteran was in service before she was born.  However, when she was in high school she remembered that he would lean back in his chair at the dinner table.  She noted that the Veteran had told her of his back injury in the jeep accident and that his back had not been the same since that time. She observed the Veteran in misery because of his painful back and difficulty donning shoes on some days. 

The Board finds that service connection for a back disorder, diagnosed as degenerative disease of the lumbar spine, is not warranted.  As the Veteran has been diagnosed with this lumbar spine disease, the first element of service connection is met. 

The Veteran and the fellow soldier are competent to report on the occurrence of an accident in service and his daughter is competent to report on her observations of the Veteran's back discomfort that must date to 12 years or more after service (not born before 1954 and in high school when observing the symptoms).  The Board acknowledges that the accident likely occurred in November or December 1953 but assigns very low probative weight to his description of the severity of the accident and the nature of his injury as nearly breaking his back.  The Veteran was inconsistent in his report whether he did receive treatment but was told he was all right or did not receive any treatment and kept working.  Regardless, he did not report a history of a back injury or any symptoms at the time of the discharge examination six months later.  The examiner noted no abnormalities suggesting that whatever injury may have occurred was mild and imposed no residual chronic disability.  The Board does not rely only on the absence of treatment to assign low probative weight, but also on the absence of any report of back pain to clinicians prior to 1988 of continuous back pain when he had the opportunity to do so in an 1955 claim and in later comprehensive history questionnaires and examinations, particularly when hospitalized in VA facilities in the late 1970s.  Moreover, the account of the accident was not provided to attending clinicians as would be appropriate when seeking care and the cause of his chronic pain.  He made no report of the hip injury that preceded the first diagnosis of spinal disease in 1988.  The first report of the service accident was in letters supporting his claim for service connection in 2006 and to the VA disability examiner in 2010.  

The Board places greatest probative weight on the report of examination and opinion in June 2010.  The examination is adequate because the examiner acknowledged the Veteran's and his fellow soldier's reports of the accident and his continuity of symptoms but also reviewed the entire file including the service and post-service treatment records.  The examiner seemed to rely only on the absence of any records of treatment but this implies that he found that an injury during the accident, if any, was mild and that the Veteran recovered after a few days, returned to work, and did not have residual symptoms at the end of his service.  As noted above, the Board also observes that the Veteran did not report on-going symptoms on many occasions of medical care when it would have been appropriate to do so, particularly after a hip injury and diagnosis of spinal disease in 1988.  

The weight of the credible and probative evidence demonstrates that the Veteran's current degenerative joint disease of the lumbar spine first manifested greater than one year after active service and was not caused by any aspect of service including the jeep accident in 1953.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for a back disorder is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


